THE STATE OF TEXAS
                                        MANDATE
TO THE 401ST DISTRICT COURT OF COLLIN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 30th
day of October, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Virginia Oak Venture, LLC, and Jane                       No. 06-13-00076-CV
Tang, Appellants
                                                          Trial Court No. 401-02380-2010
                    v.

O.D. Fought, Jr., et al., Appellees



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. Therefore, we find that the trial court erred in awarding judgment for attorney fees
to Arbor Commercial Funding, LLC, and reverse the judgment of the trial court in its favor and
render a take-nothing judgment to the extent that it awarded attorney fees to Arbor against Tang.
We affirm the judgment of the trial court in favor of Lander Kyle Lewallen, Butler Burgher
Group, LLC, Arbor Commercial Funding, LLC, the Federal National Mortgage Association,
O.D. Fought, Jr., Sheri Diaz, United Venture Partners, LLC, Chris Wong, Raymond He, Joyce
He, and Biyou Lao. We also affirm the trial court’s take-nothing judgment in Tang’s action
against the Michael Group.
       We further order that each party shall bear its own costs of appeal. WHEREFORE, WE
COMMAND YOU to observe the order of our said Court in this behalf, and in all things to have
it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 15th day of January, A.D. 2015.

                                                            DEBRA K. AUTREY, Clerk